Citation Nr: 1711192	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  14-19 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for ringworm on face.

2.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), claimed as asthma.

3.  Entitlement to service connection for coronary artery disease, claimed as heart attack secondary to herbicide exposure.

4.  Entitlement to service connection for prostate cancer, claimed as secondary to herbicide exposure.

5.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for bilateral hearing loss.

6.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from October 1955 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held via videoconference in February 2017.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a respiratory disability and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's coronary artery disease is presumed to be related to exposure to herbicide agents during his active military service in Thailand.

2.  The Veteran's prostate cancer is presumed to be related to exposure to herbicide agents during his active military service in Thailand.

3.  The evidence fails to show a current ringworm disability.

4.  The RO last denied service connection for bilateral hearing loss in a March 2004 rating decision; the Veteran did not appeal; and no additional evidence related to the issue of bilateral hearing loss was received within the appeal period.

5.  Since the last final denial in March 2004, new and material evidence related to the issue of service connection for bilateral hearing loss has been received.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for ringworm on face have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

4.  The March 2004 denial of service connection for bilateral hearing loss became final.  38 U.S.C.A. § 7105 (West 2014).

5.  New and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Herbicide Exposure

The Veteran is claiming service connection for coronary artery disease and prostate cancer, as related to herbicide exposure in Thailand.

Certain diseases associated with exposure to herbicide agents, including coronary artery disease and prostate cancer, will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1, IV.ii.1.H.5 ("M21-1").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  
M21-1, IV.ii.1.H.5.b.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  Id.

In this case, the record shows that the Veteran served at the U-Tapao Royal Thai Air Force Base, in Thailand, from August 1966 to August 1967, and from November 1968 to November 1969, with additional temporary deployments in July 1970 (90 days), October 1971 (56 days), January 1972 (62 days), and October 1972 (91 days).  See military personnel records received in July 2011, and November 2014.  His military occupational specialties during these periods were ground crewman and aircraft crew chief.  Id.; see also DD-214s.  

In an October 2011 statement, the Veteran recounted that he arrived at the U-Tapao air base in 1966, when the air base was still being built.  He reported being housed in a hooch tent and indicated that the jungle area around the living and working areas were constantly being eradicated and sprayed.  At the February 2017 Board hearing, the Veteran stated that his hooch was located eight feet from the jungle area.  He also reported working on fuel bladders that were situated in the jungle area.  He indicated that there was no fence line to mark the base perimeter.  Rather, the perimeter was determined by the jungle area.  Spraying to keep the jungle away was performed on a daily basis.  See February 2017 Board hearing transcript at 6-9.

The evidence of record clearly establishes that the Veteran had service at one of the designated Thailand military bases.  He also served on active duty for a period of the Vietnam era during which VA has acknowledged that herbicides were used near those air base perimeters in Thailand.  Further, he has provided competent testimony that establishes service near the base perimeter and the Board finds that such to be consistent with the circumstances, places, and types of his service.  Further, there is no evidence in the file to doubt this statement and so the Board also finds it credible.  

Resolving all doubt in favor of the Veteran, the Board finds that his service placed him near the perimeter of the U-Tapao Royal Thai Air Force Base, in Thailand.  As such, he is presumed to have been exposed to herbicides in service on a facts found basis.

Coronary Artery Disease

Private treatment records show a diagnosis of coronary artery disease.  See June 2011 DBQ for ischemic heart disease; private treatment records received in September 2011 and February 2017.  As the Veteran is presumed to have been exposed to herbicides and coronary artery disease is one of diseases presumed to be associated with such exposure, service connection is warranted on a presumptive basis.  38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e).

Prostate Cancer

An October 2011 VA examination reflects that the Veteran was diagnosed with prostate cancer in December 2010 and subsequently underwent radiation therapy.  As the Veteran is presumed to have been exposed to herbicides and prostate cancer is one of diseases presumed to be associated with such exposure, service connection is warranted on a presumptive basis.  38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e).

Ringworm

The Veteran has asserted that he had ringworm on his face in 1966 during service.  See April 2011 claim.  At his February 2017 Board hearing, the Veteran testified that he sought treatment from the flight surgeon and that the latter prescribed use of a surgical soap.  See February 2017 Board hearing transcript at 26.  The Veteran stated that he used the soap for two weeks, after which the ringworm was gone.  Significantly, he denied any subsequent ringworm-related problems.  A review of the record reveals no lay or medical evidence of ringworm.  

The evidence fails to show a current ringworm disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there was no current disability).  The preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim of service connection for ringworm must be denied.  38 C.F.R. §§ 3.102, 3.303.

Claim to Reopen

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.  

The RO last denied service connection for bilateral hearing loss in a March 2004 rating decision.  The RO's decision was based on a finding that there was no evidence of a current hearing disability for VA purposes.  The Veteran did not appeal and new and material evidence was not received within a year of notification of that decision.  38 C.F.R. § 3.156(b).  Further, VA did not receive new evidence within one year of the March 2004 denial.  As such, the March 2004 rating decision became final.

Since the last final denial, the Veteran underwent a September 2011 VA examination.  The examination report shows a current hearing disability for VA purposes in the right ear.  The report does reflect a diagnosis of sensorineural hearing loss (in the frequency range of 500-4000 Hz) in each ear.  The Veteran also testified at a February 2017 Board hearing, where he stated that he first noticed hearing difficulties in service.  

This new evidence relates to unestablished elements of the previously denied claim and raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and an event in service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  


ORDER

Entitlement to service connection for coronary artery disease is granted.

Entitlement to service connection for prostate cancer is granted.

Entitlement to service connection for ringworm on face is denied.

New and material evidence having been received, the petition to reopen the claim of service connection for bilateral hearing loss is granted.

REMAND

Bilateral Hearing Loss

At the February 2017 Board hearing, the Veteran testified that he worked on the flight line during his 20 years in service and was exposed to jet engine noise.  He stated that hearing protection was not always available, especially in Thailand.  The Veteran further testified that he began to notice hearing difficulties in service, specifically around the middle of his 20-year military career.  As stated in the introduction, the Veteran served from October 1955 to October 1975.  This testimony is consistent with the Veteran's separation examination, which notes a report of subjective decreased hearing, worse after service in Thailand.

The Veteran underwent a VA audiological examination in September 2011.  The examination report shows diagnoses of sensorineural hearing loss for both ears.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
30
25
30
LEFT
30
20
15
20
35

Speech audiometry revealed speech recognition ability of 100 percent in both ears.

The VA examiner opined that Veteran's hearing loss was less likely than not related to his in-service noise exposure.  The examiner noted that the Veteran's hearing at separation did not meet the criteria of a disability for VA purposes.  The examiner further noted that no significant threshold shift was noted at separation.

The VA opinion did not consider the Veteran's lay statement that he began to notice hearing difficulties in service.  Further, the opinion was based solely on the absence of a hearing loss disability at separation and the fact that the separation examination report did not note a significant threshold shit.  Significantly, the opinion does not show adequate consideration of the multiple hearing tests performed on the Veteran over his 20-year military career.  For these reasons, an adequate opinion is not of record and a remand for one is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Hensley v. Brown, 5 Vet. App. 155 (1993).

Additionally, the Board is persuaded by the Veteran's argument that a significant amount of time has passed since the last VA examination and that a new one should be provided.  On remand, VA should provide a new VA audiological examination.  

COPD

Initially, the Board notes that the evidence of record shows treatment for and a diagnosis of COPD.  See, e.g., private treatment records received February 6, 2013.  The Veteran contends that his respiratory disability originated in service.  See February 2017 Board hearing transcript at 27.  At the February 2017 Board hearing, he recalled that, in 1956, he was exposed extreme cold weather (60 degrees below zero) during service in Alaska.  Also in Alaska, he was treated for a sore throat and an ear infection.  After Alaska, he was stationed at the Lockbourne Air Force Base, in Columbus, Ohio, where he was hospitalized for an allergic reaction to penicillin.  He stated that he experienced shortness of breath at Lockbourne and that he has had breathing difficulties ever since.  He also testified that, during his second tour in Thailand, he developed "U-Tapao asthma" (as it was called at the time) and that he was provided with an inhaler.  Id. at 28-30; see also statements received in October 14, 2011 and May 19, 2014.  The Board notes that a private treatment record from November 2011 shows a reported history of COPD/asthma in service, due to exposure to dust.  See private treatment records received in February 2, 2013.  Finally, the Veteran's separation examination reflects a history of asthma during service in Thailand as well as a history of shortness of breath, described as colds and chest congestion.

VA has not provided an examination to determine the nature and etiology of the Veteran's respiratory disability.  In this regard, VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  The threshold for finding a link between current disability and service is low.  McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id. at 83.  In light of the evidence of record demonstrating a current disability and an indication of a link to service, the Board finds that a VA examination and opinion is warranted with regard to the issue of service connection for a respiratory disability.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his hearing loss and respiratory disabilities.  The examiner should review the claims file to become familiar with the pertinent medical history.

The examiner should respond to the following:

(a)  For the Veteran's bilateral hearing loss, is it as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  The examiner should proceed on the premise that the Veteran was exposed to hazardous noise levels in service via aircraft engine noise.  He or she should also consider and discuss the Veteran's report of hearing difficulties since service.  This report is consistent with the Veteran's separation examination, which shows a report of subjective decreased hearing, worse after service in Thailand.  The opinion should also show acknowledgement and consideration of the multiple hearing tests performed during the Veteran's 20-year military career.  To facilitate data comparison for VA purposes, the examiner should convert any audiometric data originally recorded using ASA units to ISO-ANSI units, as appropriate.  For example, the examiner should indicate if "Maico" is ASA or ISO-ANSI unit as noted in box #71 of the October 1967 annual flying examination and then convert as needed.

(b)  For any current respiratory disability, is it as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  The examiner should consider and discuss the Veteran's report of breathing difficulties since service.  The examiner should also take into consideration the Veteran's report of exposure to extreme cold weather in Alaska in 1956 and his hospitalization for an allergic reaction to penicillin around 1957, while stationed at the Lockbourne Air Force Base, in Ohio.  The examiner should also consider and discuss the Veteran's history of asthma symptoms during service in Thailand, as reported by the Veteran and noted in his June 1975 separation examination.  Finally, the examiner should note that the Board has factually found that this Veteran has been exposed to herbicide agents during service in Thailand.  The opinion is to consider whether any current respiratory disability is due to such exposure.

The examiner is to provide a comprehensive rationale for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


